Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:                  

                 The prior art taken alone or in combination neither discloses nor makes obvious the instant devices of claims 1, 9, and 16 as recited below as a whole.

(Original) A transistor comprising: a fin structure having a first portion disposed between second portions, wherein the first portion and the second portions include a first semiconductor material disposed over a second semiconductor material, wherein the second semiconductor material is different than the first semiconductor material; an isolation feature disposed over sidewalls of the second semiconductor material of the first portion of the fin structure and sidewalls of the second semiconductor material of the second portions of the fin structure; a gate structure disposed over sidewalls and a top surface of the first semiconductor material of the first portion of the fin structure; epitaxial features disposed over a top surface of the first semiconductor material of the second portions of the fin structure; and a strain-producing layer disposed between the isolation feature and the sidewalls of the second semiconductor material of the first portion of the fin structure, wherein the strain- producing layer includes a semiconductor oxide material.


9. (Original) A transistor comprising: a fin structure that includes a first portion defined between second portions, wherein the first portion and the second portions of the fin structure each include a first semiconductor layer that includes silicon disposed over a second semiconductor layer that includes silicon and germanium, and further wherein the second portions of the fin structure each further include a third semiconductor layer that includes silicon disposed over the first semiconductor layer; 3a high-k metal gate disposed over and wrapping an upper portion of the first semiconductor layer of the first 

16. (Original) A device comprising: a first transistor that includes: a first fin structure that includes a first portion defined between second portions, wherein the first portion and the second portions of the first fin structure each include a first semiconductor layer disposed over a second semiconductor layer, and further wherein the second portions of the first fin structure each further include a third semiconductor layer disposed over the first semiconductor layer, a first high-k metal gate disposed over and wrapping an upper portion of the first semiconductor layer of the first portion of the first fin structure, such that the first high-k metal gate is disposed on sidewalls of the upper portion of the first semiconductor layer, and a semiconductor oxide layer disposed over sidewalls of the second semiconductor layer of the first portion of the first fin structure; a second transistor that includes: a second fin structure that includes a third portion defined between fourth portions, wherein the third portion and the fourth portions of the second fin structure each include the first semiconductor layer disposed over the second semiconductor layer and a fourth semiconductor layer disposed over the second semiconductor layer, and further wherein the fourth portions of the second fin structure each further include a fifth semiconductor layer disposed over the fourth semiconductor layer, and a second high-k metal gate disposed over and wrapping an upper portion of the fourth semiconductor layer of the third portion of the second fin structure, such that the second high-k metal .



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814